DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitations "each of first laundry" and “second laundry” in line 17.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claims 45-60, these claims are rejected for containing the same indefiniteness issues as claim 44 from which they depend, as are any other dependent claims with the rejections as found below.
Claim 49 recites the limitations "the laundry fixed" and “the laundry fixed” in lines 5 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 recites the limitation "a second laundry treating chamber supply hole” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150020419 to Park et al. (Park) in view of JP 58-081098 to Ito.
Regarding claims 44-48 and 60, Park teaches a laundry treating apparatus (Fig. 1, generally) comprising: a cabinet having a front opening (Fig. 1, part 1); a door assembly configured to open and close the opening (Fig. 1, part 11); a first laundry treating chamber defined in the cabinet and configured to receive laundry therein, wherein the first laundry treating chamber communicates with an outside of the cabinet through the opening (Fig. 1, part 3); and a machine chamber in communication with the first laundry treating chamber, wherein the machine chamber receives therein at least one of a steam supply to supply steam to the first laundry treating chamber and an air supply for circulating air (Fig. 1, part 74; Fig. 2A, part 71; Fig. 2B, part 72), wherein the door assembly includes: a first panel having a second laundry treating chamber defined therein to treat laundry therein (Fig. 1, part 93), wherein one face of the first panel is open and the first panel is pivotably connected to the cabinet (Fig. 1, part 93).  Park does not teach a second panel pivotably connected to the first panel for opening and closing the open one face of the first panel, and a partitioning plate disposed between the first panel and the second panel to press each of first laundry held on the first panel and second laundry held on the second panel; wherein one side of the partitioning plate is hinge-coupled to one side of the first panel or the second panel, wherein the other side of the partitioning plate is removably coupled to the other side of the first panel or the second panel; wherein the partitioning plate includes a fixing protrusion to fixe or separate the partitioning plate to or from one side of the first 
Ito teaches a clothing press (Fig. 1, generally) comprising a first panel (Fig. 1, part 3), second panel pivotably connected to the first panel for opening and closing the open one face of the first panel (Fig. 1, part 12), and a partitioning plate disposed between the first panel and the second panel to press each of first laundry held on the first panel and second laundry held on the second panel (Fig. 2, part 21); wherein one side of the partitioning plate is hinge-coupled to one side of the first panel or the second panel (Fig. 1, at part 4), wherein the other side of the partitioning plate is removably coupled to the other side of the first panel or the second panel (Fig. 1, at parts 5, 8, 13, 16); wherein the partitioning plate includes a fixing protrusion to fixe or separate the partitioning plate to or from one side of the first panel or one side of the second panel 
Therefore, it would have been obvious to have modified the laundry apparatus of Park with the teachings of a second panel, partitioning plate, hinge/fixing protrusion/spacing, ironing portioning portions and heaters of Ito all in order to achieve the predictable result of pressing multiple pieces of laundry at the same time.
Regarding claims 49-58, Park in view of Ito is relied upon as above in claim 44.  Park teaches a fixing member configured to fix laundry thereto (Fig. 1, at part 53); openings defined in a center of the plates (Fig. 1, part 937 and 917);.  Park as modified 
However, this is merely a duplication and rearrangement of parts thereof wherein the mere duplication of parts has not been shown to provide a patentable significance absent a new and unexpected result and wherein the operation of the device has not been shown to be modified and would have been an obvious design choice (see MPEP 2144.05, VI, B and C).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150020419 to Park et al. (Park) in view of JP 58-081098 to Ito further in view of U.S. Patent Application Publication No. 20160208429 to Park et al. (Park ‘429)..
Regarding claim 59, Park in view of Ito is relied upon as above in claim 57.  Park in view of Ito does not teach a door inflow hole-gasket disposed on the second panel thereby sealing a space between the door inflow hole and the second laundry treating chamber supply hole
Park ‘429 teaches a clothes treatment apparatus with door gasket at various points to seal the components together (Fig. 1, at part 26).
Therefore it would have been obvious to one having ordinary skill at the time of filing to modify the apparatus of Park in view of Ito with the gasket teachings of Park ‘429 all in order to seal the components of the door together thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711